AO 91 (Rev. 1 i /11) Criminal Complaint


                                      United States District Court
                                                                  for the

                                                     Northern District of California


                  United States of America
                                 V.

                                                                            Case No.    4-19-70020
              CAMERON MOORE-WILLIAMS




                            Defendant(s)


                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                           Oct. 11. 2017 to present         in the county of              Alameda                    in the
On or about the date(s) of
      Northern          District of            California        , the defendant(s) violated:

             Code Section                                                      Offense Description
21 U.S.C. §§ 846. 841(a)(1) and (b)               Conspiracy to manufacture, distribute, or possess with intent to distribute
(1 )(B);                                          controlled substances, to wit 28 grams or more of cocaine base

                                                  See attached penalty sheet.




          This criminal complaint is based on these facts:
                                                                                                              JAN 09 2019
Please see attached affidavit.
                                                                                                             OAKUNd OFRce
Approved as to form: Shiao Lee and Frank RIebll, AUSA


          sf Continued on the attached sheet.


                                                                                                Complainant's signature

                                                                                       ATP Special Agent Whitney Hameth
                                                                                                 Printed name and title


Sworn to before me and signed in my presence.


Date:
                                                                                                   Judge's signature


 City and state:                           Oakland, CA                          Hon. Kandis A. Westmore, U.S. Magistrate Judge
                                                                                                 Printed name and title
                                                                                                                          DcxJurge^^o
                                                                                                                              District Court
                                                                                                                          CrsninsiCass Processing
                  PENALTY SHEET - CAMERON MOORE-WILLIAMS


Offenses Charged:

Count One:     21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B)- Conspiracy to manufacture,
distribute, or possess with intent to distribute controlled substances, to wit 28 grams or more of
cocaine base


Penalties:


Count One      5-40 years imprisonment; at least 4 years- supervised rele^e to life; $5 million
               criminal fine; $100 special assessment; forfeiture.
                   AFFIDAVIT OF SPECIAL AGENT WHITNEY HAMETH

              IN SUPPORT OF COMPLAINTS AND SEARCH WARRANTS

I, Whitney Hameth,a Special Agent with the Bureau of Alcohol, Tobaccoi Firearms and
Explosives(ATP), being duly sworn, depose and state:
                                                         '                  I




I.     INTRODUCTION                                                        |
       1.      I make this affidavit in support of an application for criminal complaints charging
the following persons (collectively, the "Target Subjects") with the drug and firearms offenses
listed below (collectively, the "Target Offenses"), arising from their participation in a
conspiracy to sell cocaine powder and/or cocaine base, and their participation in the trafficking
offirearms, including machine guns:

               a.     Daniel JAMES,a/k/a "Unk,""D"-21 U.S.C. §§ 846, 841(a)(1) and
                      (b)(1)(B); 18 U.S.C. § 922(a)(1)(A); 18 U.S.C. § 922(o);
               b.     Terry WALKER,Sr.-21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B);
               c. , Paul RIVERA, adr/a"P,""Pzz"-21 U.S.C. §§ 846^ 841(a)(1) and
                      (b)(1)(B); 18 U.S.C. § 922(g)(1);

               d.     Darrell MURPHY Jr., a/k/a"KD"-18 U.S.C. § 922(a)(1)(A);

               e;     Deshawn LEMONS-WOODARD,a/k/a "Shawn"-18 U.S.C.

                      § 922(a)(1)(A);

              f.      Darryl WASHINGTON,a/k/a "June"-21 U.S.C. §§ 846, 841(a)(1) and
                      (b)(1)(B); 18 U.S.C. § 922(a)(1)(A); 18 U.S.C. § 922(g)(1);
                      STERLrUG Walker; adc/a "Dot,""S. Dot"- 18 U.S.C. § 922(a)(1)(A);

              h.      Yemen THROWER - 18 U.S.C,§ 922(g)(1);                 ;
              i.      Cameron MOORE-WILLIAMS,a/k/a "Bang,""Banga"-21 U.S.C.

                      §§ 846, 841(a)(1) and (b)(1)(B);

              j.      Deantae KENNEDY-PALMER,a/k/a "Taedo"-21 U.S.C. §§ 846,
                      841(a)(1) and (b)(1)(B);
and in support ofan application for warrants to search the following locations, described more
particularly in Attachments A (collectively, the "Target Locations"), for the items specified in
Attachments B:

       Target Location A: 156 Estabrook Street, Apartment #209, San Leandro, California;
       Target Locations: 2760 Sulphur Drive,Hayward, California; |
       Target Location C: 1754 B Street, Apartment #20,Hayward, California;
       Target Location s: 1200 Davis St. #25, Oakland, California;          j
                                                                            I




       Target Location E: 3667 Maybelle Avenue, Apartment #3, Oakland, California;
       Target Location F: 275 Lee Street, Apartment #12, Oakland, CA;
       Target Location G: 211 MakmRoad, Oakland, CA;
         t



       Target Location H: 222 Makin Road, Oakland, CA;
       Target Location I: 2606 MacArthur Blvd, Oakland, CA(Legends Barber Shop);
       Target Location J: 1519 88^ Avenue, Oakland, CA;
       Target Location K:3674 Rosebrook Ct., Concord, CA;                   |
       Target Location L: 22304 City Center Drive,#3412,Ha5'ward, CA;
       Target Location M: <not seeking a warrant as to this location at^s time>;
       Target Location N: 3667 Maybelle Avenue, Apartment #1, Oaklmd, CA;
     . Target Location O: 4 Morton Dr., Daly, City, CA
       Target Location P: 687 Southmoor Dr., Pacifica, CA
       Target Location Q: 22525 3rd Street, Apt. 311, Hayward, CA;
       Target Location R: 2890 Redwood Parkway #141 in Vallejo, CA;^
       Target Vehicle 1: Silver Chevrolet Impala, CA 7WQC719;
       Target Vehicle 2: Black Ford Fusion, CA 61IXK143;
       Target Vehicle 3: Gold Mitsubishi Montero, CA 5PLF475;
       Target Vehicle 4: Black Mercedes CL 550, CA 7ZLX117;

^       I am not requesting that this Court issue a warrant to search this location. That location is
the subject ofa separate warrant I am submitting in the Eastern District of California.
       Target Vehicle 5: Copper Kia Sportage, CA 7TCV390;
       Target Vehicle 6; Red Jeep Wrangler, CA 7MNZ154
       Target Vehicle 7: Red Chevrolet Silverado, CA 8K70999
       Target Vehicle 8: Red Mercury Grand Marqnis 7ZMD907
       Target Vehicle 9: Silver Mercedes Berrz C220 7ELD164
       Target Vehicle 10: White Acura, CA 4WSU750
       Target Vehicle 11: Charcoal Grey/Black Audi with paper plates, as described below;
       Target Vehicle 12: Silver Hyundai Tiburon with paper plates, as described below;
and any computers, cell phones, or other digital media devices found therein or in the Target
Subjects' possession at the time oftheir respective arrests and which reasonably appear to
belong to persons involved in the offenses described in this affidavit, and to seize certain items
that are ffiiits, evidence, and instrumentalities of violations ofthe crimes listed above. I further
request that this search include all rooms and garages or storage spaces, attached or unattached,
that are associated with the Target Locations, any containers,locked or unlocked, located
within or attached to the Target Locations.

       2.      The statements contained in this affidavit are based on my iwn investigation,
information provided to me by or through other law enforcement agents, investigators and
individuals with knowledge of this matter, through my review of documents related to this
investigation, and my training and experience as an ATF Special Agent. This affidavit
summarizes such information in order to show that there is probable cause to believe that the
Target Subjects have committed the Target Offenses described above and that the items listed
m Attachment B will be found in the Target Locations. This affidavit does not purport to set
forth all ofthe evidence gathered to date in this investigation, or to name all ofthe persons who
participated in these crimes.


11.     AGENT BACKGROUND

       3.      I am a Special Agent with ATF and have been so employed since September of
2015. I am presently assigned to the ATF Oakland Field Office in Oakland, California. lama
graduate ofthe Criminal Investigator Training Program at the Federal Law Enforcement
Training Center and Special Agent Basic Training at the ATF National Academy. The training
that I received at the academy included formalized instruction in, among other things, drugs,
firearms, and violent crime-related investigations, drug identification and detection, interdiction,
familiarization with United States drug and firearms laws,financial investigations and money
laundering, identification and seizure of drug and firearms tracking relatedi assets, physical and
electronic surveillance, weapon qualification and tactics, operation and use of confidential
sources, and undercover operations. Prior to working as an ATF Special Agent,I received a
Bachelor of Science degree in Criminal Justice and a Master's of Criminal Justice degree.
       4.      As an ATF Special Agent,I have conducted and participated in both state and
federal investigations involving the trafficking offuearms and distribution of controlled
substances. I have investigated and assisted in the prosecution of criminal street gangs engaged
in illegal narcotics and firearms trafficking. During these investigations, I have participated in
various types ofinvestigative techniques,including electronic surveillance, undercover agents
and informants, and controlled purchases offirearms and narcotics from sqspects. I have
participated in physical surveillance operations and have participated in the execution ofstate
and federal arrest warrants and search warrants. In addition to using the aforementioned
investigative techniques,I have been required during these investigations to analyze information
resulting from traditional record searches, GPS location information, pen registers and trap and
trace devices, information from an order authorizing the interception of wire and electronic
communications of cellular telephones, financial records, utility records, and telephone toll and
subscriber records. I have interviewed individuals, as well as conferred with other law
enforcement officers about the slang, codes, symbols, graffiti, and dress of gang members,
criminals' use oftelephones, e-mails, and other methods ofcommunication to conduct their
criminal activities, and criminals' use offalse and fictitious identities to thwart law enforcement
investigation oftheir activities.
m.     RELEVANT STATUTES

       5.      21 U.S.C. § 841(a)(1) makes it unlawful for a person to knowingly or
intentionally manufacture, distribute, or possess with intent to distribute, controlled substances,
including cocaine powder and cocaine base. Distribution of500 grams or more ofcocaine
powder, or 28 grams or more ofcocaine base, triggers 21 U.S.C. § 841(b)(l)(B)'s statutory
niinimum sentences.

       6.      21 U.S.C. § 846 makes it unlawful for a person to attempt or conspire to
manufacture, distribute, or possess with intent to distribute controlled sub^ances,including
cocaine powder and cocaine base.
       7.      18 U.S.C. § 922(a)(1)(A) makes it unlawful to willfully engage in the business of
dealing in firearms without a license.
       8.      18 U.S.C. § 922(g)(1) makes it unlawful to be a felon in possession of a firearm
or ammunition that has moved in or affects interstate commerce.

       9.      18 U.S.C. § 922(o) makes it unlawful to possess or transfer a machine gim.
                                                                             I




Section 921(a)(23) and 26 U.S.C. § 5845(b), defme a machine gun as a weapon which shoots or
is designed to shoot automatically more than one shot by a single function ofthe trigger.


IV.    FACTS ESTABLISHING PROBABLE CAUSE

        A.     Overview of the Investigation

        10.    This investigation focuses on a gun- and drug-trafficking network that JAMES
and others operate in East Oakland, California, on and around the 200 block of Makin Road. As
described below, this investigation has involved controlled purchases of guns and drugs using
confidential informants and, on one occasion, an undercover ATF agent("UC"). One informant
("CI-1")^ has purchased 34 guns,including two machine guns and two short-barreled rifles, at
2       The CI-1 used in this investigation has known JAMES for approximately 4 yeai's. CI-1
originally began working with law enforcement to avoid charges after agents contacted him/her
after seeing images offirearms on his/her Instagram profile. Agents told CI-1 that they were not
intending to pursue criminal charges, but CI-1 elected to continue working with law enforcement
least 1,300 grams ofsuspected cocaine powder, approximately 545 grams of suspected cocaine
base, and over 50 suspected hydrocodone pills J&om JAMES and his associates. The UC also
purchased a fnearm.
       11.     ATF agents, analysts, and Intelligence Research Specialists conducted queries of
the National Licensing System and found that none ofthe Target Subjects or other persons
identified in this investigation are licensed to sell firearms. Agents have performed an interstate
nexus analysis on the firearms and ammunition the Target Subjects possessed and/or sold to
CI-1, described more fully below, and with the exception offirearms with unknown
manufacturers and model numbers, all other firearms have been determined to have travelled
through interstate commerce. Additionally, with the exception of JAMES,LEMONS-
WOODARD,^ MURPHY,MOORE-WILLIAMS,and KENNEDY-PALMER,all other Target
Subjects had sustained at least one felony conviction prior to engaging in the firearm possession
and/or trafficking described in this affidavit.
        12.    Based on this investigation and the facts described below,I beheve that JAMES
controls the sale of drugs and firearms on Makin Road. I believe that numerous individuals work
for him distributing drugs and guns,including RIVERA, WASHINGTON^ MOORE-
WILLIAMS,and KENNEDY-PALMER. It appears that JAMES has organized these men to
work in shifts, with one person directing the others' sales during their respective shifts. Thus,I
believe that RIVERA runs the day shift, and that he works from approximately 10:00 a.m. to
5:00 p.m. each day sellmg or directing the sales of drugs, including cocaine base and heroin. I
believe that WASHINGTON runs the night shift, and that he works from approximately 5:00


for payment. Every time CI-1 completes a transaction, CI-1 receives a payment from ATF. CI-1
has felony convictions for assault with a fnearm on a person and felon in possession of a firearm.
CI-1 has previous arrests for various offenses, including but not limited to the following:
carrymg a concealed weapon, manufacture/sale of a large capacity magazine, probation
violation, and alter/remove ID mark on fnearm. CI-1's information has,to date, been found to
be credible and much ofit has been corroborated.
3       LEMONS-WOODARD sustained a felony conviction on November 1, 2017, after he
participated in the gun sales described below.
p.m. until the early hours ofthe morning, also dhecting drug sales during that period.
        B.      JAMES Conspired With Others to Distribute Guns and.Drugs.
        13.     During the course ofthis investigation, agents have directed the controlled
purchases of guns and drugs listed in the table below. In each case, CI-1 bought the item(s)
listed fi-om the person(s) listed:


      Date                            Item Purchased                                Seller

     6/6/17      TKS Engineering AR.15HD,.223/5.56mm cal. rifle, serial           JAMES,
                 no. 0910010                                                 i ' LEMONS-
                 9 rounds of5.56mm ammunition                                   WOODARD

    6/13/17      Glock 23 40 cal. pistol with obliterated serial number    '     LEMONS-
                                                                                WOODARD

     7/18/17     Glock 19 9mm pistol, serial no. TC928                           LEMONS-
                                                                                WOODARD
                 Beretta 84FS Cheetah .380 cal. pistol, serial no. H07025Y
                 High capacity 9inm magazine
     9/13/17     Smith & Wesson SD .40 cal. pistol, serial no. HPJ0152             JAMES

                 Six rounds of Winchester-Western ammunition
     9/18/17     Springfield Armory XD .40 caliber pistol, serial no.              JAMES
                 US4275
                 10 rounds of assorted .40 caliber ammunition
    10/11/17     AR-15 pistol, with no known model or serial number                JAMES

                 28.039 grams powder cocaine                                       JAMES,
                                                                                  RIVERA

    10/24/17     Beretta 96 .40 cal. pistol, serial no. BER080602                  JAMES

                 AR-15 style pistol with no manufacturer markings or       '      JAMES,
                 serial number                                                     Yolanda

                 Approx. 28.8 grams suspected powder cocaine                       JAMES

                 20 suspected hydrocodone pills                            |
     11/2/17     13.797 grams powder cocaine                                      JAMES,
                                                                                  WALKER
                 26.538 grams cocaine base
                 Fully automatic Glock 23 .40 cal. pistol, serial no.             JAMES,
                 BAEA916                                                       WASHINGTON,
                                                                                 THROWER

    11/21/17     Fully automatic Glock 22 40 cal. pistol, serial no. PZL229        JAMES



                 AR-15 style pistol with no markings indicating the               JAMES,
                 manufacturer or serial number                                   STERLING ■


                                                                                               -




                                                 7
                                                                       JAMES
          Approximately 57.5 grams of suspected cocaine base
                                                                       JAMES
1/29/18   27.5 grams of powder cocaine
          48.112 grams of cocaine base
          Springfield Armory XD .45 caliber pistol, serial no.         JAMES,
1/31/18
          XD639243                                                    MOORE-
                                                                      WILLIAMS
                                                                      MURPHY
3/8/18    Springfield Armory XD .40 cal. pistol, serial no.
          XD565385
                                                                       JAMES,
          Approx. one ounce of powder cocaine
                                                                      WALKER
          Approx. one ounce of cocaine base
          496.8 grams of powder cocaine .                              JAMES
3/15/18
                                                                       JAMES
6/5/18    Springfield Armory XD .45 cal. pistol, serial no.
          XD667617
          10 rounds of.45 cal. ammunition
          AR-15 style pistol, unknown manufacturer and model           JAMES,
                                                                      STERLING

                                                                       JAMES,
          50 suspected hydrocodone pills                              WALKER
          55.6 grams of powder cocaine
                                                                       RfVERA
6/18/18   Short-barreled rifle, with unknown manufacturer, model,
          or serial number
                                                                      MURPHY
          Kahr Arms P40 .40 cal. pistol, with an obliterated serial
          number
                                                                       JAMES
          Smith & Wesson 9mm pistol, serial no. FWS8802
                                                                       JAMES
7/12/18   Heckler & Koch USP40 .40 cal. pistol, serial no. 22-
          27117;
          Beretta 92FS 9mm pistol, serial no. E38985Z
          Smith & Wesson SD40 VE .40 cal. pistol, serial no.
          HFW2363
          Taurus PT99AF 9mm pistol, serial no. TYK51102
                                                                       JAMES
          26.883 grams of cocaine base
                                                                       JAMES
7/31/18   Two Anderson Manufacturing AM-15 5.56mm cal. pistols
          -with obliterated serial numbers
                                                                       RIVERA
          Taurus PT709 Slim 9mm cal. pistol
                                                                      MURPHY
8/23/18   Springfield Armory XD40 sub-compact.40 cal. pistol,
          serial no. US450601
          Springfield Armory XD40 .40 cal. pistol, serial no.
          US387906
          Smith & Wesson M&P .38 cal. pistol, serial no. 9076
          Unknown mfr, serial no. unknown
                                                                       JAMES
10/9/18   Glock 30 .45 cal. pistol, serial no. CMT960US
          rr]nr]c-Ume. 40 cal. .siib-comnact pistol, equipped with


                                             8
               Glock 27 slide assembly, serial no. FFF989                 j
                                                                                  JAMES
               Approx.two ounces of suspected cocaine base
                                                                                 JAMES,
               Bryco Arms Jennings Nine 9mm pistol, serial no.                WASHINGTON
                1563705
                                                                                  JAMES
   10/11/18    504 grams powder cocaine
                                                                                  JAMES
   11/25/18     Unknown manufacturer, AK-Type short barreled rifle
                Kimber 1911 Ultra Carry II .45 cal. pistol, serial no.
                KU234373

                Approx. one ounce cocaine base                                    JAMES,
                                                                                WALKER
                Approx. one ounce powder cocaine

       14.     For the following reasons, I believe that JAMES has worked with others to
conduct and direct the sales described above, as well as the day-to-day sales of guns and drugs
on Makin Road. For example,CM arranged the June 6,2017 gun purchase through LEMONS-
WOODARD. "When CM arrived on Makin Road to buy the gun, LEMONS-WOODARD said
that his "uncle" was bringing the gun,that he was only setting up the deal, and it was ultimately
JAMES who arrived and sold the gun to the ATF UC that day. JAMES told the UC,"it's money
back guarantee, got any problems bring it back,I be here [at Makin Road] everyday.
       15.     JAMES directed the November 2,2017 deal as well. "While CI-1 was there,
JAMES told WASHINGTON to "hook him up," and pointed to CM. WASHINGTON then
made a phone call, and a short time later, Vemell THROWER came to Makin Road and sold the
gun to CM. Following the deal, CI-1 attempted to get WASHINGTON'S phone number to
reach out to him directly in the future, but WASHINGTON told CM to go through JAMES for
future firearm sales. Agents examined the gun WASHINGTON and THRO"WER sold to CM
                                                                          I




and determined that it was a fully automatic Glock pistol..
        16.    JAMES sold CM another fully-automatic pistol on November 21,2017. Inatext
message prior to the deal, JAMES told CM that he "Got an ar an another hand thing with the
switch." I believe the references to "ar" and "hand thing with the switch meant an AR-15 style
pistol and a pistol with a switch on the back that made it fully automatic. When CM and
JAMES met that day, CM asked about the "fully" and JAMES responded,"I got that." JAMES
retrieved a Glock 22 from Ms car and sold it to CI-1. Agents examined it and determined that it
was a fully automatic Glock pistol.
       17.    On January 31,2018, CM went to Makin Road and found that JAMES did not
                                                                         I




have any guns to sell. Nonetheless, JAMES told RIVERA to call people to find CM a gun.
RIVERA said he would contact"Taedo," wMch I know to be the street moniker for KENNEDY-
PALMER,to see if"Taedo" had a gun ready to sell. Another of JAMES' associates, MOORE-
WILLIAMS,who was standing nearby and overheard JAMES' conversation about finding CI-1
a gun,told JAMES that he could sell CM his own "XD." JAMES indicated that the XD was
Ms old gun, wMch I believe means that it was JAMES' personal gun that he had previously given
or sold to MOORE-WILLIAMS. MOORE-WILLIAMS then sold CM the pistol. ■
       18.     During the March 8, 2018 transaction, JAMES was not present when CM arrived
on Makin Road. Over the phone, JAMES said that he not did have any firearms to sell at the
moment,but referred CM to Ms"nef' and said that Ms"nef might be able to help CI-1 fmd a
firearm to buy. I believe the term "nef is short for "nephew," wMch is a term JAMES uses to
describe some ofthe younger men selling drugs and guns on Makin road. CM then approached
RIVERA and MLfRPHY to inquire about buying a firearm. MURPHY en^ed up selling CI-1 a
Springfield Armory XD .40 caliber pistol.
                                                                         I




        19.    Further, CM arranged the June 18,2018 firearm sale tMough JAMES and
RIVERA,but when CI-1 Mrived on Makin Road neither JAMES nor RIVERA was there. CI-1
asked MURPHY,who had just come from mside Target Location H if he had any fnearms to
sell CI-1. MURPHY said that he did, but that CI-1 should spend CI-1's money on the firearms
JAMES was selling. I beheve tMs indicates that MURPHY was being careful to ensure that Ms
own gun sale did not prevent CM from buying any guns JAMES had to sell. MURPHY agreed
to sell a gun to CI-1 only when CI-1 assured MURPHY that CM had enough money for both.
MURPHY then went back inside Target Location H,got the gun, and so ditto CI-1.
       20.     On the same day,RIVERA sold CM a short-barreled rifle with a bump stock.
Toll records for JAMES'phone showed that RIVERA called JAMES right after the sale. Two

                                               10
minutes after RIVERA'S call to JAMES,JAMES called CI-1 and confmne|d that RIVERA had
sold the firearm directly to CI-1. At this time, CI-1 was still waiting at Makin Road for JAMES
to arrive and sell CI-1 a firearm that they had previously discussed. On the call with CI-1,
JAMES indicated that he might want to sell the gun to someone else who would pay more for it
since CM purchased RTVERA's fireaim directly from RIVERA,as opposed to through JAMES,
as initially negotiated, and now JAMES would not be making money off ofthat sale. CI-1 then
agreed to pay a higher price that matched the other offer, and JAMES sold CM the gun.
        21. During the August 23,2018 firearm transaction, MURPHY facilitated the sale of
four firearms to CM on behalf ofthree other persons, one of whom lives at Target Location H.
CI-1 was concerned about buying gims from persons other than JAMES,and contacted JAMES
to ask about the deal. JAMES said,"if you on the block, you good," and "ifKD doing the shit,
KD already known,ifKD do anything, KD already know it's gonna be all|bad." I know"KD"is
the street moniker for MURPHY. I believe that in these statements, JAMES was assuring CM
that CI-1 was safe doing a gun deal on Makin Road("if you on the block, you good )because
JAMES controlled that area, and that MURPHY,specifically, would not double-cross CM
because MURPHY would have to answer to JAMES if he did ("ifKD do anything, KD already
know it's gonna be all bad").

        22.    Similarly, on October 9,2018, JAMES not only sold a gun himself, but also ^
facilitated WASHINGTON'S sale of a gun to CM. During the deal, JAMES told CM that
WASHINGTON had "a 9 Genesis too but he gotta go get it." WASHINGTON then left and
returned with a 9mm pistol, which he sold to CI-1.
        23.    In each ofthese deals, I believe that JAMES exercised some kind of control over
the deal and the players, and as he indicated on June 18,that he receives a commission on the
guns that his associates sell through him on Makin Road.
        24.    I believe that Marvin Cooper supplied the AR-15 style assault pistols that JAMES
sold to CI-1 on October 11,2017 and October 24,2017. On October 11, 2017, CM made
contact with JAMES at approximately 12:00 p.m., at which time, JAMES said that he had a

                                                 11
"clioppa" that he could sell Cl-1. The term "choppa" is common street vernacular for AR- and
AK-type firearms. JAMES told CI-1 that he was going to call his "boy" regarding the firearm.
Phone records show that JAMES then used his ceU phone to call a number ending in -8612 three
                                                                          I




times between approximately 12:12 and 12:14 p.m. At approximately 12:27 p.m., JAMES
received a return call &om that number. JAMES told the caller that he was on his way. JAMES
then told CI-1 he had to go to High Street to pick up the assault rifle and would call CM once he
had it. Cooper's residence. Target Location N,is off of High Street in Oakland. Cooper is the
subscriber for the utilities at Target Location N. JAMES returned to Makin Road less than an
hour later and had the AR-15 pistol with him in the backseat of his car, Target Vehicle 1.
       25.     During the October 24,2017 deal, JAMES again called Cooper's -8612 number
prior to the sale. In this conversation, JAMES said,"tell Yolanda to bring it. ..Yolanda got the
case over there ...teU her to bring it to you then uh have Yolanda swing it this way." I believe
that JAMES was speaking with Cooper and telling him that Yolanda Rivera would bring Cooper
money for the firearm and then she would get the firearm from Cooper and bring it to JAMES on
Makin Road to sell to CM. A short time later, JAMES received a call from a number ending
-9804, subscribed to Yolanda. JAMES told fhe caller,"he gon give that to you then bring it to
me ... give him $1,100.'" I believe JAMES was telling Yolanda to bring Cooper the money for
the gun and then deliver it to JAMES on Makin Road. Shortly thereafter, agents saw a woman,
later identified as Yolanda, arrive on Makin Road. JAMES retrieved an AR-15 style pistol from
the back seat ofher car and sold it to CM. Yolanda's residence. Target Location E,is m the
same building as Cooper's, Target Location N.
        26.    The gxm Yolanda brought to JAMES on October 24,2017 was similar in
appearance to the one JAMES sold to CI-1 on October 17,2017: both appeared to be made from
                                                                          I



unfinished lower receivers, and neither had normal firearm markings, like manufacturer name,
model designation or serial number.                                       i
        27.    Finally, during a firearm transaction on January 31,2018, when CM was looking
for an AR-15 style pistol, JAMES placed aphone call to the -8612 number in CM's presence

                                                12
and said "Marvin, your boy don't know vh anybody that got any ofthose things right now...call
him." I believe the "Marvin" to whom JAMES spoke was Marvin Cooper.
       28.    I believe that STERLING supplied the ARG5 style pistols JAMES sold to CI-1
on November 21,2017 and June 5, 2018. STERLING delivered the gun to JAMES on Makin
Road on November 21,2017, and JAMES said that"Dot" was the person supplying it. I know
that"Dot"is STERLING'S street moniker,'^ and "Dot" arrived in a car registered to STERLING.
On June 5,2018, STERLING came to the 200 block of Makin Road and sold CM an AR-15
firearm directly. STERLING told CI-1 that he and his associates had additional AR-15 style
pistols and that he could acquire fully automatic firearms for CM as well. When CI-1 asked
about future firearms sales, STERLING just said,"Unk will let you know." I know that"Unk,"
short for "uncle," is a common term used to refer to JAMES.
       29.     JAMES also appears to direct the day-to-day drug sales on te 200 block of
Makin Road. Images from a pole camera with a view of Makin Road show what appear to be
hand-to-hand transactions all day long, every day. Video Rom CM's body-worn camera during
CM's visits to Makin Road confirm that these are drug transactions. As stated above,it appears
that the dealers operate in shifts,just like workers in any retail operation. Based on pole camera
observations and evidence obtained from informants' body-wom cameras, observations during
an enforcement action on December 12, 2018, and wire intercepts it appears that RIVERA,
MOORE-WILLIAMS,and others work the day shift, from approximately 10:00 a.m. until about
5:00 p.m. WASHINGTON,KENNEDY-PALMER,and others work the night shift, from
approximately 5:00 p.m. until the early morning hours.
        30.    Text messages found in a phone Oakland police officers seized from RIVERA on
June 28,2018 show JAMES keeping track ofRTVERA's and WASHINGlON's drug sales.
4       Officers from the Oakland Police Department("OPD")anested RIVERA on June 28,
2018 following a hit-and-run accident. At the time, RIVERA had two cell phones in his
possession. The officers seized the phones. Agents obtained a federal search warrant for one of
those phones and searched it pursuant to that warrant. One ofthe contacts saved in RIVERA s
phone was "Dot," and it was the number JAMES called on June 5,2018 before STERLING
arrived with the AR-15 pistol he sold to CM.

                                                13
Thus, JAMES sent RIVERA a text message on February 21,2018 that said,"Neftext me when
you get to 500". A short while later, RIVERA texted JAMES "It's 500". On March 3,2018,
similarly, JAMES sent RIVERA a message at approximately 2:22 p.m. that said "Hit me when
you get to 500". At approximately 3:22 p.m., RIVERA text lAMES,"500" and JAMES
responded,"Hit me when you get to 200". At approximately 4:11 p.m.,RIVERA texted
JAMES,"200" and JAMES responded,"Ok". At approximately 4:30 p.m.,RIVERA texted
JAMES,"gone" and JAMES replied,"9 min". I believe that this pattern indicates that JAMES
was relying on RIVERA to keep track ofthe drug sales and to let JAMES know when the supply
was dwindling, so that JAMES could time his trip to Makin Road to re-supply them. I believe
the requests for updates when the count was at "500," and "200"indicate quantities ofdrugs, and
that when RIVERA texted "gone," he was indicating that they were sold out. I believe that
JAMES'S response,"9 min,"indicates that he was about 9 minutes away ^d was bringing the
re-supply. On March 7,2018, at approximately 3:11 p.m., JAMES again texted "Hit me when
you get to 500" and RIVERA repUed,"it's 800". JAMES then texted,"U got any balls left some
body want one". RIVERA replied,"Yeah" and JAMES advised,"Ok he L his way". Based on
my training and experience,I believe that the term "balls" refers to "8-baIs" which is common
street slang for approximately 1/8 ounce or 3.5 grams of drugs.         j
       31. Agents intercepted communications between RIVERA and JAMES while
monitoring JAMES's cell phone communications pursuant to a federal wiretap. These
communications showed the samepattem. For example, on November 14,2018 at 3:13 p.m.,
RIVERA texted JAMES,"500". JAMES responded "Ok". The next day, again at 3:13 p.m.,
RIVERA sent the same message and JAMES sent the same response. The next day they spoke
by phone at 3:10 p.m. JAMES asked how it was "looking," and RIVERA said it was "cool," that
it was"damn near 5 right now." RIVERA asked JAMES to bring a half ounce, and JAMES told
RIVERA to "hit" JAMES when RIVERA got to "2." At 4:46 p.m.,RIVERA texted JAMES
"200", and JAMES responded "Ok". The next day,November 17,2018, at 3:13 p.m.,RIVERA
texted JAMES "500" and JAMES responded "Ok". On November 19, 2( 18, at 3:48 p.m.,

                                               14
                          rs




                                                                       I




RIVERA asked "Could you bring me 300 out", and JAMES responded "Ok". Less than 20
minutes later, RIVERA texted "500".
       32.    On November 15,2018,RIVERA texted JAMES,"Bang said could u bring a
half. JAMES responded "Ok" and "Tell him its 400 even". I believe that in these messages,
RIVERA was ordering a half ounce of cocaine base from JAMES onMOORE-WILLIAMS's
("Bang")behalf.^ JAMES agree to bring it, and said it would cost $400. On November 19,
2018, MOORE-WILLIAMS used RIVERA'S phone to call JAMES. During the caU, MOORE-
WILLIAMS identified himself(as "Bang")and asked JAMES to bring a "half and a 8-ball."
JAMES said "yeah I got you." I believe these communications indicate that MOORE-
WILLIAMS is part ofthe day shift and works with RIVERA selling drugs for JAMES.
       33.    Text messages recovered from one of RIVERA's phones and wire intercepts
similarly confirm that WASHINGTON works for JAMES. For example, pn May 19,2018, at .
approximately 4:06 p.m., JAMES texted RIVERA,"Give June the work at 5 text me what you
give him". I believe JAMES was instructing RIVERA to hand over the drugs ('the work )
remaining at 5:00 p.m. to WASHINGTON ("June"), who was working the next shift, and that
RIVERA should let JAMES know how much he had given "June," so that JAMES would know
what"June" was starting with.^ At approximately 4:27 p.m., JAMES told RIVERA to Count
the change you got right now". RIVERA responded,"480". I believe that,just as cashiers count
the money in the register when they start and when they finish a shift, JAMES was directmg
 RIVERA to tell him how much money RIVERA was turmng over to WASHINGTON so that
 5    I believe that MOORE-WILLIAMS is "Banger" because Oakland police had contacted
 MOORE-WILLIAMS in that same Ford Mustang from which MOORE-WILLI^S sold CI-l a
gun on January 31,2018. During that transaction, JAMES referred to MOORE-WILLIES as
"Bang." I compared a DMV photo of MOORE-WILLIAMS to the person depicted m the
 footage from CM's body worn camera in that transaction and confirmed it is the s^e person.
 CI-I also looked at the DMV photo and confirmed that CM knows person m it as "Banger.
 6      I believe that WASHINGTON'S moniker is "June" because WASHINGTON'S Instagram
 profile name is "bankrolljune." RIVERA had a telephone number ending in -7466 saved in his
 phone as "bankroll," and when someone sent RIVERA asking for "June's" phone nimber, he
 sent the number associated with "bankroll" in his phone. Agents intercepted the -7466 number
 in file communications with JAMES related to drug sales on Makin Road descnbed herem.

                                               15   .
JAMES would know how much WASHINGTON was starting with for the next shift. Similarly,
on June 23,2018, at approximately 4:15 p.m., JAMES sent RIVERA the following: "Hit me
when u get to 400 give the work to June at 5 text me what u give him."
      34. Communications intercepted dming the federal wiretap of JAMES s phones
showed the same pattem. For example,on November 20,2018, JAMES texted RIVERA at 4.12
p.m.,"At 5 givejune the you hold the change". At 5:24 p.m., JAMES texted WASHINGTON,
"How much work did paul give u". WASHINGTON responded,"I dnt knw didn't count it but I
ain't takin no shirts""Shorts". I believe WASHINGTON was saying that, although he had not
counted what RIVERA turned over to him,he was not going to accept responsibility for any
mksing money or drugs. JAMES then called at 6:17 p.m. and asked WASHINGTON to "do the
count." Two minutes later, WASHINGTON texted "8 big 23 small". OnNovember 24,2018,
                                                                           I




JAMES texted WASHINGTON at 5:48 p.m."U coming out tonight" and j^^ASHINGTON
responded "Yep almost there". On November 27,2018, at 8:17 p.m., WASHINGTON texted
JAMES "300" and JAMES responded"Ok" and "Hit me at a 100 Nef. WASHINGTON
responded "Ok". OnNovember 29,2018,JAMES called WASHINGTO^^ at 8:43 p.m. and
asked ifWASHINGTON had enough to last until 9:30. WASHINGTON said he did. JAMES
said he would be there between 9 and 10. On December 4,2018, at 6:56 p.m., JAMES texted
WASHINGTON "Hit me at 250". WASHINGTON said "Ok".
        35.    The Oakland PoHce Department("OPD")arrested KENNEDY-PALMER on
Makin Road at about 7:00 a.m. on October 7,2018. At the time,KENNEDY-PALMER was in
possession of68 individually-wrapped bindles of suspected cocaine base. Police also found a
total of approximately $591 in cash in his pants pocket and inside a bag recovered from his car. I
 believe that KENNEDY-PALMER is one of JAMES's dealers. RIVERA had a contact saved m
 his phone as "Taedo," and that number had contacts with one ofJAMES's phones. I know that
 KENNEDY-PALMER's mordker is "Taedo" because I have seen two social media posts with
 that moniker and pictures ofhim. Further, after OPD arrested KENNEDY-PALMER,he made
 several phone calls from jail. During one ofthose calls, he spoke to a person identified as "Dot."
                                                 16
I believe tliis was STERLING;. In another call,the person told KENNEDY-PALMER that
everybody was asking where the "dark" was. I know that terms like "blaci" and "dark" are
slang words for heroin. KENNEDY-PALMER said it was "around the comer." I believe this
meant that KENNEDY-PALMER had stashed the drugs somewhere close by in the
neighborhood,.wbich is consistent with how JAMES's workers operate when they are sellmg
drugs in that area.
     '36.      On December 12, 2018, OPD,in coordination with ATE,conducted an
enforcement operation on Makin Road. At approximately 12:30 p.m., agents and officers arrived
at the 200 block ofMakin Road. There,they found RIVERA in the front seat of Target Vehicle
11. A San Leandro Police Department officer used his detection canine to smff cars parked
along the street, as well as the fence bordering the sidewalk in front ofTarget Location H. The
canine alerted on a green Lexus parked on the street. The car had an expired registration, was
unlocked, and had cobwebs in the wheel wells. It appeared as though it had not been operated m
a long time. Officers elected to tow the car. Prior to towing the car, they conducted an inventory
search and recovered a Glock-type .40-caliber pistol equipped with a "Glock auto switch,"
allowing the user to switch between semi-automatic and fully automatic fire, and a Ruger LCP
.380 caliber pistol. They also found two balloons that appeared to be filled with an unknown
liquid. Upon touching the balloons, officers could feel what they believed to be mdividually
 wrapped bindles of drugs. I know that it is common for drags to be concealed in liquid in order
 to mask the smell fi:om-detection dogs.
        37.     The canine also alerted on two lockboxes attached to the fence bordering the
 sidewalk in the vicinity of Target Location H,as well as a chair on the sidewalk in firont of
 Target Location H,no more than six feet horn where RIVERA sat in Target Vehicle 11.
 Agents and officers contacted the residents at Target Location H and asked ifthe locks and
 chair belonged to them. A woman inside Target Location H said that the chair and the
 lockboxes attached to the fence did not belong to anyone at Target Location H. Agents and
 officers also attempted to contact the residents of neighboring home 216 Makin Road,but the
                                                 17
front gate was locked and they were unable to access the front door. Neither RIVERA nor
anyone else on Makin Road claimed ownership ofthe two lockboxes. Underneath the chair,
which was located on a public sidewalk, agents and officers found and recovered a black Master
Lock key hide which was attached by a magnet to the bottom ofthe seat. Upon opening the key
hide, agents and officers recovered approximately sixteen individually-wrapped bmdles
containing small, off-white rocks consistent in appearance with cocaine base. Inside one ofthe
two lockboxes, agents found approximately 1hirty-seven rocks of suspected cocaine base
packagcdTdentically to the previous key hide. The second lockbox contained one larger clear
plastic baggie containing approximately seventy rocks of suspected cocaine base packaged just
like the ones in the other lockbox and key hide. Officers also found a digital scale inside a
concr-ete utility box buried in the grass next to RlVERA's Target Vehicle 11. Agents and
officers continued to seai;ch the area near the two key locks attached to the fence. In the adjacent
yard of216 Makin Road,no more than 2 or 3 inches from where the key bcks had been
attached, agents observed a plastic cylinder lying on the grass within arm's reach ofthe
sidewalk. Officers recovered the cylinder, opened it and observed approximately seven small
plastic twists containing a black,tar-like substance that smelled strongly of vinegar. Based on
my training and experience, I believe this to be heroin.
        38.    During the searches described above, JAMES received multiple phone calls in
 which people gave him updates on what the pohce were doing. One call came from a phone
 number(ending -9486), which I beheve belongs to RIVERA'S girlfriend. The caller told
 JAMBS that law enforcement had stopped and searched RIVERA. Terry WALKER called
                                                                           I




 JAMES and asked if JAMES had heard about what was going on. WALKER told JAMES,
"They got the dogs too," which I believe was a reference to the detection canine. A woman who
 I know resides at Target Location H also called JAMES and told him "they" were at Makin
 with dogs and "hella shit." She spoke to JAMBS again later. In that call, JAMES asked "Did
 they open them locks on that gate?" and the woman responded,"I think so." JAMES then asked
 if the "seat" was still in front of Target Location H. She said it was not. She told JAMES,

                                                 18
"They tearing that shit apart right there by my house," and,"They cut the lyck off." JAMES
replied,"Damn." Another person called and told JAMES that the police were searching a"red"
car. JAMES said there was nothing in tfiat car. RIVERA'S girl&iend calldd JAMES again, and
told JAMES that the police had found a key lock under the chair. "Yeah tlie key lock under the
chair was dope," JAMES said. "Did they get the lock offthe gate too?" he asked. She replied,
"They cutting that right now." JAMES replied,"It's dope in there too." I believe these calls,
and particularly JAMES'S statements showing that he knew where the drugs were hidden,reflect
his involvement in the drug sales taking place on the block.
        39.    The early afternoon search did nothing to dissuade JAMES or his evemng shift
fiom resuming drug sales, however. That afternoon, WASHINGTON called JAMES and asked
what happened over "there." JAMES said the police "hit." WASHINGTON then said that
 people called him saying "don't go outside they got pictures and dogs." I^derstood this to
 mean that someone had warned WASHINGTON not to go to the 200 block of Makin Road.
 Nonetheless, phone conversations between WASHINGTON and JAMES intercepted later that
evening indicated that WASHINGTON did show up for his shift and most likely resumed selling
drugs. At 4:58 p.m., JAMES called WASHINGTON and told WASHINGTON to let him
(JAMES)know when WASHINGTON got to "three." At 5:37 p.m., WASHINGTON texted
 "30" and JAMES responded "Ok". They spoke on the phone at 6:02 p.m. In that call, JAMES
 asked how many WASHINGTON had left. WASHINGTON said he had "15" or so. JAMES
 said he would come to the block.
        C.      Moore and WALKER Work Together to Supply Drugs to JAMES.
       40. As mentioned above, WALKER called JAMES on December 12,2018 to notify
 him ofthe law enforcement activity on Makin Road. WALKER also called George Moore to
 notify Moore about the activity. I beUeve this is because both men work together to supply the
 drugs that JAMES sells."^

         Moore has two prior felony convictions: one ftom November 17,|1983,for violation of
 CaUfomia Health & Safety Code("H&S")§ 11351 (possession of a controlled substance for

                                                 19
       41. For example,onNoyember 2,2017, JAMES sold CI-1 about an ounce ofcocaine
base and a half-ounce ofpowder cocaine. During that deal, CI-1 said to JAMES,"aye my OG
from the hood like yo stuff, he wanna know if he can get it bagged up." I know that this was a
request for drugs. JAMES asked,"rocked up?" which meant did CI-1 want the cocame as
powder or cocaine base("rocked up"). CI-1 asked for both cocaine base and powder cocaine
("soft"). JAMES said "alright ima call." He then called WALKER. After the call ended,
JAMES said "He on his way over here right now with the soft." I believe that JAMES meant
that his contact was coming with powder cocame. A little while later, WALKER'S car, Target
Vehicle 3, arrived at 211 Makin Road,Target Location G. JAMES met with the driver, then .
returned to CI-1 and said "Ijust got the hard-that's the hard,that's the soft." JAMES handed
CI-1 an ounce of cocaine base and a half-ounce of powder cocaine.
        42.    OnMarch 8,2018, similarly, CI-1 asked for a gun and some"powder." JAMES
responded,"you wantjust one hard and one soft or what? How you wantjit?" I beUeve JAMES
was asking whether CI-1 wanted an ounce of cocaine base("one hard")and an ounce of cocame
powder("one soft"). CI-1 said,"let me get one soft, one haift," meaning an ounce each of
cocaine base and cocaine powder. Immediately following that conversation, JAMES called
WALKER. A short while later, WAXKER's car. Target Vehicle 3, arrived at 211 Makin Road,
Target Location G,and parked in the driveway. JAMES then arrived on Makin Road, went to
 WALKER'S car, then met with CI-1 and gave CI-1 an ounce each of suspected cocame powder
and suspected cocaine base. Agents followed WALKER after he left Makin Road. He drove
 directly to his residence. Target Location C.
        43.     On June 5,2018, CI-1 purchased a gun and drugs ftom JAMES. During the deal,
 CM asked if JAMES had any "soft." JAMES said,"Yeah I got it, what you want?" and CM
 sale); and one from December 10, 1982,for violation ofH&S § 11350(possession ofa
 controlled substance). Moore's son is currently serving a nine-year federal pnson term tor
 possession of cocaine and cocame base for sale. WALKER has six prior felony convictions:
 Oct 6 1999 andMay 10, 1993,for violation of Cal. H&S § 11350(possession of acontrolled
 substalice);Nov. 15, 1982 for violation of Cal. H&S § 11352(transport/sale of acontrolled
 substance); and three convictions from the mid-1970s for battery, burglary and grand theft.
                                                 20
                                                                   r^!




asked for one or two ounces. CI-1 asked,"You got it on you or you gotta wait?" and JAMES
replied,"Either way it go you got to wait It ain't gon'take that long though. Let me call. I
believe that JAMES meant that whether CI-1 wanted one or two ounces, CI-1 was gomg to have
to waitfor someone to bring it to JAMES,but that it would not take long. jjAMES walked away
to make the call. Toll records indicated that JAMES called WALKER on a phone number
ending in -1087. GPS location data indicate that WALKER'S phone was in the vicinity ofthe
Wendy's located at 189 98th Avenue, about a half mile trom where CI-l and JAMES were
meeting. JAMES returned to CI-1 and said that the cocaine was on its way. JAMES instructed
CI-1 to provide him with the money so JAMES could "just grab"the cocaine from him. CI-1
gave JAMES the money for the drugs. A short time later, WALKER'S car. Target Vehicle 3,
arrived at 211 Makin Road, Target Location G,and parked in the driveway. JAMES met with
the driver for a moment,then returned to CM and gave CI-1 approximately two ounces of
suspected powder cocaine. GPS location data for WALKER'S telephones|revealed that he was
located on the 200 block of Makin Road at or around that time. CI-1 identified WALKER from
a DMV photo as the person who arrived in WALKER's car.
        44.    Based on recorded calls, observations, and phone records, 1 believe that Moore
supplied a half-kilogram ofpowder cocaine to JAMES on each oftwo occasions, and that
WALKER acted as Moore's courier on the second occasion. During the deal on March 8, 2018,
CI-1 told JAMES,"One of my n***** down in Stockton, my old homie,this n**** tryin to see
how much is a half cost?" I beheve that CI-1 meant that CM had a friend in Stockton who
wanted to know how much a"half a unit of cocaine would cost. JAMES asked,"A half a key?"
I believe that when JAMES said "halfa key," he meant one half of a kilogram of cocaine. CM
responded,"Yeah, cuz he wants to cook it himself." I believe that CM meant that CM's
supposed friend wanted to convert powder cocaine into cocaine base("cook it himself).
JAMES said,"Like 14...1 can probably get it for like 13-750." I believe that JAMES meant that
 he could sell CM a half-kilogram ofcocaine for $14,000, but that he would try to get it as low as
                                                                          I




$13,750. JAMES then advised,"You might as well tell them let me know." CI-1 then asked,
                                                21
"How much is your whole?" and JAMES replied,"A key is 36." JAMES also said that"[a] key
is 2.2 pounds" and that,"You gon'love this too." I believe JAMES meant that a full kilogram
would cost $36,000. CM told JAMES the cocaine was for one of CM's "boys."
       45.     In phone calls on March 13 and 14, 2018, CM confirmed an order for one half-
kilogram ofpowder cocaine. At the end of a call on March 14, JAMES told CM to contact him
the next day for the meeting location and said,"Em 'bout to actually put it together right now,so
Em 'bout to grab it right now so Ell have it." I believe JAMES meant that he was about to pick
up the half-kilogram soon after the phone call("Em 'bout to grab it right now"). This call was at
approximately 4:23 p.m. Phone records show that JAMES called one of Moore's phones three
minutes later. The call lasted 21 seconds. Ten minutes later, JAMES called CI-1. CI-1 didn't
answer but called back. During that call, JAMES said,"Tomorrow,I just want to deal with you.
... I don't want to fuck with them you feel me ...I want to deal with you^" I believe that
JAMES meant that he did not want CM's supposed buyer to be present at the cocaine deal, that
he only wanted CM to be present.
        46.    The next day,CM called JAMES and said that he/she was 30 to 40 minutes from
Oakland. JAMES said,"I should have it at the same time ...Ima call him. Long story short,
it'll be good. So just get out this way and call me." I believe that JAMES meant that he was
about to call his source of supply for the cocaine and that he was confident that his source would
be able to provide the cocaine. Phone records show that, immediately following the conversation
with CI-1,JAMES called one of Moore's phones. That call lasted approximately 50 seconds.
Phone company records indicate that Moore's phone was using a cell tower about 122 meters
from Moore's residence, Target Location B,at the time ofthe call. CI-1 and JAMES spoke
 again at about 3:06 p.m. In that call, JAMES said,"Em actually waiting on oE boy right now.
 He dropping it offto me right now hna call him right now and see exactly where he at and
Ima be over there." I believe that JAMES meant that he was waiting for Ins source ofsupply to
 drop offthe cocaine to him and that he was about to call his source to fmd out exactly where the
 source was and when the source would drop offthe drugs to JAMES. Phone records indicate

                                                22
that JAMES called one ofMoore's phones immediately after his conversation with CM.
Snrveillance units saw JAMES standing around die entry to his residence. Target Location A,at
about 3:30 p.m. At about 3:31 p.m., JAMES got a call ftom one of Moore's phones. JAMES
then walked away from his residence. He got two more calls from Moore's phones at 3:37 and
3:41 p.m. Phone company records show that Moore's phone was using a cell tower about a half-
mile from JAMES'S residence when it placed those calls. At about 3:42 p.m., surveillance umts
saw JAMES return to Target Location A carrying a white bag. JAMES then drove to meet with
CM and gave CI-1 approximately a half-kilogram ofpowder cocaine. It was concealed in a
white bag similar to the one agents saw JAMES carrying when he returned to his residence.
       47      Qi-t purchased another half-kilogram ofpowder cocaine from JAMES on
October 11,2018. This time, I believe that WALKER acted as Moore's cpurier and delivered
the cocaine to JAMES prior to the sale. CM contacted JAMES on October 7,2018 to request
another half-kilogram of cocaine. JAMES initially agreed to do the deal, 'xhe next morning,
JAMES got a call from one of Moore's phones. A half-hour later, JAMES sent a text message
asking CM to call him. During the call, JAMES said,"It's bad on that work, blood." JAMES
said,"I ain't gon' lie that shit makes me kinda nervous blood. I ain't gon' even fuckin lie.
Especially with the other shit that we goin' through." I believe JAMES meant he was unwilling
 or unable to sell CM the half-kilo because he was nervous about a recent law enforcement action
in the neighborhood. The day before, OPD had arrested KENNEDY-PALMER m the 200 block
 of Makin Road. At the time of his arrest, KENNEDY-PALMER had 68 individually-wrapped
 rocks of suspected cocaine base, a loaded pistol, about $500,and two digital scales.
        48.    CM called JAMES on October 10, 2018 at about 5:14 p.m.to see if they could do
 the deal the following day. JAMES said,"Alright, it's good. Let me make a phone call. I'll call
 you right back." Phone records show that JAMES called Moore at 5:15 ji.m. The call lasted 43
 seconds. JAMES then called CM back. They spoke a fewminutes later and JAMES said,"It's
 good for tomorrow" and that it would be "the same as last."
        49. The next morning, agents watched Moore as he drove from his residence, Target

                                               23
                                                                         I




Location B,to the parking lot at Target Location L. Moore parked and opened his trunk, and
then called WALKER. WALKER arrived about 5 minutes later, met with Moore,then drove
away. CI-1 and JAMES met on Makin Road about two hours later and JAMES gave CM the
half-kilogram of suspected powder cocaine. After CM left, JAMES contacted WALKER by
phone. A few minutes after that call, CM called JAMES and said that CM's homies had
thrown in some "extra for appreciation." This was meant to tell JAMES that CM had given
JAMES additional money for setting up the narcotics transaction.^ JAMES replied, Aww shit, I
just gave it to the line" and "Ijust gave it to dude,I didn't count it again." JAMES asked CM
how much extra there was and CM stated "a band." I know that a "band"|is common slang for
$1,000. JAMES then stated,"Aww fuck that, blood. I gotta call dude," and "I'm gonna call him
right now." JAMES then called Moore. Moore then called WALKER. I believe this series of
meetings and calls indicates that Moore supplied the cocaine that JAMES sold to CM,and had
WALKER deliver it to JAMES on the morning ofthe deal. I further believe that JAMES gave
CI-1's money to WALKER after the deal, and when JAMES found out that the money iucluded
extra for JAMES,JAMES called Moore to let Moore know that he(JAMES)needed to get some
ofthe money back. I believe that Moore then called WALKER to let WALKER know about
JAMES'S request.

        50.    As described below, Moore was intercepted during a federal whetap having
numerous conversations with suspected suppUers, customers, and associates, including JAMES
and WALKER.

        D.     Additional Information Regarding Search Locations ^       I




               1.     Target Location A                                 |
        51.    This is JAMES'S residence. Agents have observed JAMES at that address on
                                                                         I




many occasions, and according to the utility company,JAMES is the customer for the utilities at
this address. In addition, GPS location data for the phones JAMES used to talk to CI-1 and

s       Agents had inadvertently given CI-1 $16,000 instead of$15,000 to purchase the cocaine,
and CI-1 had given that money to JAMES.

                                               24
 which were intercepted during the federal wiretap indicate that those phones were in the area of
 JAMES'S residence in the late night and early morning hours, up until December 22,2018, when
the pings on those phones expired.
               2.      Target Location B

        52.     This is Moore's residence. According to the California Department of Motor
. Vehicles, MOORE resides at this address and agents have observed Moore there on many
  occasions. In addition, GPS location data for phones belonging to MOORE(includmg one
 intercepted during the course ofa federal wiretap)indicate that those phones were often in the
 area of MOORE's residence in the late night and early morning hours up until December 22,
 2018, when the pings on his phones expired.
                3.     Target Location C
        53      This is WALKER's residence. PG&E records indicate that the utilities at this
 address are in WALKER's name, with his phone number as the contact number. In addition,
 GPS location data for phones belonging to WALKER,including one intercepted during the
 course ofa federal wiretap, show that they were often in the area ofthis address m the late mght
 and early morning hours up until December 22,2018, when the pings on those phones expired.
                4.      Target Location D
         54.    I believe this is where RIVERA resides. According to a law enforcement
  database,RIVERA'S girlMend also resides at this address. GPS location data for RIVERA s
  phone,includmg one intercepted during the course ofa federal wiretap, show that the phone was
  in the area of Target Location D in the late night and early morning hours up until December
  22,2018, when the ping on his phone expired. On approximately two occasions, agents have
  observed RIVERA come from the apartments located at Target Location D and have observed
  his vehicle parked in the gated entrance to this complex. Further, when OPD arrested RIVERA
  on December 12,2018, JAMES had multiple conversations with RIVERA's girlfriend. Durmg
  one call, JAMES told her to make sure there was nothing in the house. I believe JAMES gave
  her this instruction because he wanted to ensure that, ifthe police knew where RIVERA lived
                                                 25
and searched his residence, they wouldnot find anything incrmiinating.
               5.      Target Location E
       55. I believe that this is Yolanda's residence. The car that Yol^da drove to drop off
the AR-15 pistol to JAMES on October 24,2017 was registered to her at this addi-ess. Agents
observed Yolanda return to and enter this location after the deal. In addition, DMV records list
this location as her address. Lastly, on December 21,2018, a surveillance unit observed Yolanda
at this location.

        56.     I believe Yolanda's residence is likely to contain contraband, drug proceeds,
and/or items used to facUitate JAMES's drug and gun distribution. First, based on JAMES's end
ofthe conversation on October 24,2017, Yolanda already had in her possession the cash JAMES
paid to the person who supplied the AR-15 pistol. This indicates that JAMES stores money with
her. Second,on November 29,2018, agents intercepted a eah between JAMES and Yolanda in
which JAMES asked her if he left the "work" up there. I know that JAMES uses the term
"work" to refer to the drugs he sells. Yolanda said it was,that it was on the table. JAMES asked
if there were "400" and the "5 solids." Yolanda said there were. I believe that in this call,
JAMES was asking about drugs that he had stored at Yolanda's residence, or which someone had
dropped offfor him there.
                6.      Target Locations F and I
        57.     I believe that Target Locations F and I are places Moore uses to facilitate his
drug trafficking operation. I believe that Moore stores drugs at the Legends Barbershop,Target
Location I, and converts powder cocaine into.cocaine base and/or packages larger quantities of
cocaine base into smaller quantities for individual,sales at Target Location F. Target Location
F is the residence of one of Moore's co-conspirators, D.D. The utilities at that address are
subscribed in D.D.'s name, and D.D. is one of Moore's fi*equent callers.


^             has two prior convictions, at least one of which was a drug offense. May 4, 1987
for violation of Cal. H&S § 11350(a)(possession ofa controlled substance), and one fi-om
 August27, 1991 for violation of Cal. Penal Code("PC")§ 32(accessory)
                                                 26
       58.     GPS location data, physical surveillance, and pole camera observations establish
that Moore follows the same pattern of travel on most days, including as recently as the third
week of December,2018. He leaves home and goes to the barber shop. Target Location I,
arriving early in the morning, sometimes before it opens(according to an internet search of its
operating hours). He stays there only a short time-between 5 and 10 minutes-then drives to
275 Lee Street, Target Location F, where he remains for an hour to an hour and a half. From
Target Location F,Moore typically goes to meet the people he supplies, including JAMES.
       59.     I know from my training and experience and conversations with other agents
involved in this investigation that it is common for higher-level traffickerS|to use their close
associates' and family members' residences to store and process drugs. Tl^s helps insulate the
traffickers from culpability ifthe police search that location and find drugs, and helps ensure that
the police will not find drugs ifthey search the traffickers' residences. It|lso helps conceal the
locations where they store drugs from other traffickers, who may want to rob them. I also know
that the process of converting powder cocaine into cocaine base involves multiple steps,
including cooking the powder cocaine with baking soda and then allowing it to cool, and takes
time. I also know that breaking a larger amount of drugs down into smaller quantities suitable
for individual retail sales takes time. The fact that Moore remains at Target Location F for such
a long time is consistent with his performing either or both processes inside.
        60.    In addition, Moore appears to take precautions to protect himself while he is at
Target Location F. Moore appears to park in D.D.'s resident parking spot behind the
building. This helps hide Moore's car from public view and conceal the!fact that he is there
and the amount oftime he is there. Agents have also observed WALKER,acting as what appears
to be a lookout while Moore is inside. For example, on May 2,2018, agents saw Moore go to
Target Location I, stay for about five minutes,then drive to Target Location F. While at
Target Location I, he met WALKER and WALKER went with him to Target Location F.

10    In two intercepted calls in November and December 2018, Moore and D.D. discussed
Moore parking in D.D.'s space and/or D.D. moving his car to make room for Moore's car.

                                                  27
When Moore got to Target Location F, he pulled into the back parking lot. Agents were unable
to see what Moore did, in part, because WALKER sat at the entrance ofthe driveway for
approximately an hour. WALKER then abruptly stood up and jogged back down the driveway.
Minutes later, Moore and WALKER drove out ofthe parldng lot together. They diwe to the
area ofthe Grand-Lake Theater in Oakland,then returned to Target Location F,where they
again drove down the driveway and out of sight. A half-hour later, they again drove out ofthe
driveway together. Moore dropped WALKER off a few blocks away and then drove to
JAMES'S residence, Target Location A. While on the way, Moore made two very short phone
calls to JAMES." Agents observed Moore arrive in the area of JAMES's residence.
       61.    Moore does not appear to take any ofthese same precautions at his own
residence. Target Location B. He parks his car in the driveway in plain sight, and he does not
appear to have anyone posted outside watching for law enforcement or other traffickers who may
want to rob him.

       62.    Intercepted calls between D.D. and Moore corroborate D.D.'s involvement in
Moore's operation. In a call on December 2,2018,for example, Moore arid D.D. discussed how
much Moore had left D.D. and how much D.D. owed Moore. Moore asked what he gave D.D.
the previous day and D.D. said he got "two." Moore clarified that it was "two halves" and D.D.
agreed. Moore complained that D.D. didn't give Moore anything from what D.D. owed,and that
D.D. had only given him what"Terry" owed. I believe "Terry" was Terry WALKER. D.D.
disagreed and said he gave Moore "three-quarter" money,"1200 dollars." Durmg the call, D.D.
referred to Moore being in the "kitchen" while Moore was at D.D.'s residence. I believe that this
exchange represents Moore and D.D. keeping track of how much cocaine or cocaine base Moore
gave to D.D., and how much money D.D. owed to Moore for it. I further ^eheve that D.D.'s
reference to Moore being in the "kitchen" was a reference to Moore either cooking cocaine into
cocaine base or breaking down larger amounts into smaller amounts.        j
        63.    I believe that Moore stashes his drugs at Target Location I. His visits frequent -
and short-too frequent and short for a haircut or shave. Further, in intercepted phone calls.

                                               28
                                                                               I




 Moore told some of his customers that he was going to see "himf and would let them Imow
 what time he was going to get his hair cut. I believe this was a reference to meeting his source
and picking up drugs, and then coordinating meetings or drop-offs at Target Location I.
        64.     For example,intercepted communications suggested that Moore received cocaine
.from one of his sources onNovember 16, 2018. Following that meeting, Moore went to Target
 Location I. Not long after, Moore called JAMES and said that he needed to let JAMES'people
 look at the "thing" but that he knew it was "cool" because his "people already checked it." I
 believe this to mean that, while JAMES was entitled to inspect the drugs prior to accepting
 delivery, Moore's "people" had already looked at them and determined that they were high
 quality. In addition, on November 26,2018, Moore spoke to a person I believe was a customer,
 and told that person that he was about to get his "haircut" and that the "thing" was aheady there.
                7.      Target Location G
        65. Target Location G is associated with WALKER. Phone company records
 indicate that WALKER lists Target Location G as his address. It is also the address listed as
 his residence with the DMV. On the tliree occasions when WALKER delivered cocame to
 JAMES on Makin Road, WALKER parked in the driveway of Target Location G. And GPS
 location data for WALKER'S phone showed that WALKER was often in the area of Target
 Location G during the day up until December 22,2018, when the pings on his phones expired.
 Agents and CM have also observed JAMES and his drug dealers via pole camera and CM's
 body-worn camera regularly accessing Target Location G while they are selling drugs on
 Makin Road.

                8.      Target Location H

         66.    This address is associated with A.L.-PG&E records indicate that she is the
 subscriber for the utilities there. I believe that evidence related to the crinies listed above will be
 found at Target Location H because guns that CI-1 bought on June 28,2018 and August 23,
 2018 came out of Target Location H,as described above. Further, I believe that A.L. spoke to


                                                   29
JAMES repeatedly during the law enforcement action on December 12,20^18/^ providing him
with updates on what the agents were searching. When JAMES later accused A.L. ofbeing the
one who told law enforcement where to search, A.L. told him she would not do that because she
had "hella shit" in her house. I believe this to mean that she would not cooperate with law
enforcement because she had contraband in her own house and would not risk incriminating
herself. The chair that contained the drugs seized that day were in front of Target Location H,
and the lockhoxes were attached to the fence around Target Location H's front yard.
               9.     Target Location J

       67.     I believe that this is the residence of one of Moore's.sources of supply for
cocaine, aperson whose initials 1 believe are H.Z. On November 14,2018,for example, agents
monitoring Moore's cell phone communications intercepted a call in which H.Z.told Moore to
check that "one" and see if he likes it because he has more ofthat"one." Moore, WALKER,and
                                                                            I



JAMES all exchanged calls that day discussing whether people liked the stuff. In a call at 4:28
p.m., WALKER told Moore that the "main broad" said that "the shit" made her stomach sick.
WALKER farther said that the woman stated that she "cooked it back" and it still did not work. ^
At about 4:33 p.m., JAMES called Moore and said that an individual was throwing up because of
what they believed to be an "after effect." Moore said that he had never seen that happen.
JAMES also called RIVERA and asked if"April" had said whether she liked the "shit."
RIVERA confirmed that she did not. JAMES then called Moore and relayed that his nephew
said it made her "hella sick." I believe this refers to Moore getting a sample of drugs from his
source and then giving it to others to try in order to check the quality ofthe drugs. The reports
from those "testers" was that the drugs made them sick.
        68.    Throughout this period, Moore made multiple attempts to contact H.Z. When
they finally spoke, Moore said "it's not cool" and that it was making everyone sick. H.Z. asked
how much Moore had used and Moore said only three grams, and "it was 'still whole" and he

        The phone number was the same one listed in the PG&E records, and JAMES told others
that he suspected her ofbeing the one who provided information to law enforcement.

                                                 30
"didn't cut it open or nothing." H.Z. said that the other one was coming ll^e next day, and
offered to let Moore wait and exchange it. Moore agreed. Moore and H.Z. spoke again on
November 16,2018 and arranged to meet. On or about November 23,2018, agents began
receiving GPS location data for the phone that H.Z. used, as well as the phone H.Z. s suspected
courier, a person whose initials I believe are J.R., used. Those data indicate that both phones
were in the area of Target Location J during the day and late at night. Further, each phone
moved when surveillance units saw its suspected user(H.Z. or J.R.)leave the house. For
example,on December 3,2018, agents observed H.Z.leave Target Location J and get mto
Target Vehicle 8. Prior to his departure,location data indicated that his phone was in the area of
Target Location J. At the next ping interval, his phone was in the area ofInternational
Boulevard and 88th Ave.in Oakland. The agent saw him return about 10 pinutes later. At the
next ping interval, his phone was back in the area of Target Location J. ,
        69.     On November 28,2018, Moore asked JAMES for "14-5," which I believe meant
$14,500. Moore told JAMES that he was going to get"one"for JAMES and WALKER.
 Surveillance units following Moore that day observed Moore meet with JAMES and obtain what
 appeared to be a black plastic bag. Moore then contacted H.Z. and said he needed a"favor." He
said he had most ofit but might need two days before he could bring the rest. Moore said he had
"like 20 or 21," which I beheve meant that he had $20,000 or $21,000. H.Z. asked if Moore
needed "two" and Moore responded,"one." I understood this conversation to reference the
 amount of drugs Moore was requesting and Moore informing H.Z. that he was short on cash and
 only had $20,000 or $21,000 ready. H.Z. called Moore back and said that it was "fine." They
 arranged a meeting later that same day. Agents surveilling Target Location J observed J.R.
 Target Location J with a bag in hand and meet with Moore. When he Diet with Moore,agents
 observed J.R. provide the bag to Moore in exchange for what appeared to, be the bag that JAMES
 had provided to Moore earlier that day. J.R. then returned to Target Location J. I beheve that
 what the agents observed was an exchange of drugs for money.
        70.     GPS location       for the phone associated with Moore's H.Z. indicate that the

                                                 31
phone was in the area of Target Location J in the late night and early morning hours up until
December 22,2018, when the ping expired.
                10.    Target Location K
        71.     I believe that C.S., a person I believe works with Moore to traffic heroin, resides
at Target Location K. During the course ofa federal wiretap, agents intercepted multiple
conversations between Moore and C.S. in which they spoke about"black," which I know is a
common slang word for heroin(because ofthe dark color oftar heroin), and whit girl, which I
believe is a reference to cocaine(because of its appearance). On November 19,2018,for
example, C.S. andMoore arrangedfor WALKER to give C.S.'s partnert\yo zips of black. I
know that"zip" is a common slang word for an ounce of drugs. Thus,I believe that C.S. and
Moore were arranging the distribution oftwo ounces of heroin. GPS localion data for the phone
C.S. used for those calls indicates that the phone consistently was in the area of Target Location
K during the late night and early morning hours as recently as December 14, 2018.^^ In addition,
on November 28,2018, a surveillance team saw a person they believe wa? C.S. departing Target
Location K in a Silver Lexus with paper plates. Later that day,surveillance units observed C.S.
meet with Moore and engage in what appeared to be a hand-to-hand transaction. C.S. was in the
same car.


                11.     Target Location L

        72.     I believe that Moore uses Target Location L to store money and/or drugs.
Moore's daughter, K.M.,is the subscriber for the utilities at that location. Moore met WALKER
in the parking lot at Target Location L just prior to the half-kilogram cocaine deal between CS-
1 and JAMES on October 11, 2018. On November 30,2018, agents intercepted a call in which
one   of Moore's suspected customers asked Moore howthey were looking for the next day.
Moore said he would get up in the morning and do it. Moore said "it" was "fantastic. 1 believe

         Alter that date, it appears that this phone was no longer in service. I know that it is
common for drug dealers to change phones to make it difficult for law enforcement to identify
and locate them.


                                                  32
                                                                   ry




this was a reference to the quality ofthe drugs Moore had. The customer asked ifthey could do
it that day. Moore declined, saying he had just taken off his clothes. GPS location data indicated
that Moore's phone was in the area of his home.Target Location B,at the time. The customer
asked ifthey could meet in the early morning. Moore agreed and said "it's out here so it won t
be a problem." The next morning, Moore called the customer and asked ifhe needed 2things
ori." The customer responded "just my regular thing." Moore said he was on his way. GPS
location data for Moore's phones show that, prior to meeting the customer, he went to the area of
Target Location L. Moore then went to the area of Target Location Q. I believe the calls and
GPS data combined indicate that Moore went to. Target Location L to pick up the drugs before
going to deliver them to his customer at Target Location Q. Moore has ijepeated this same
pattern oftravel-going to Target Location L prior to going to the area of Target Location Q
since December 1, 2018. As recently as December 20, 2018, he visited Target Location L and
then went to Target Location Q.

               12. Target Location M                                 |
        73.    STERLING resides at this address. GPS location for STEj^ING's phone
indicates that his phone is in the area of Target Location M during the late night and early
morning hours. On multiple occasions, surveillance units have observed STERLING'S vehicle.
Target Vehicle 12 parked at Target Location M. On multiple occasions, surveillance units
have also observed STERLING loitering and hanging around outside Target Location M. For
example,on or aboutNovember 7,2018, after GPS pings for STERLING'S phone placed him at
Target Location M,agents observed STERLING leave the apartment building and go into
Target Vehicle 12. Agents saw him there again on December 19,2018. |GPS location data for
STERLING'S phone indicated that the phone was in the arear of Target Location M during the
late night and early morning hours up until December 22,2018,when the.ping expired.
                13.    Target Location N

        74.    I believe that Marvin Cooper resides at Target Location N because, according to
PG&E,the utilities there are in his name. On several occasions,surveillance umts have observed
                                                33
a vehicle registered to Cooper parked at Target Location N. In addition, after the enforcement
action on December 12, 2018, JAMES called Cooper on the phone (the same -8612 number he
called during the gun deals) and went to Target Location N to see him. Later that night,
JAMES called Cooper on the phone and asked if he(JAMES)left any "work" there. Cooper
said no, and "I cleaned up everything." I believe that in this call, JAMES was asking if he had
left any drugs("work") at Cooper's residence and Cooper said JAMES had not, that Cooper had
cleaned everything up anyway. I believe this was part of JAMES s effort to ensure, in the wake
ofthe searches and seizures of drugs, that his business was insulated from further law
enforcement intervention.

               14.    Target Location O                                    |
       75.     I believe that G.C., someone who purchases cocaine from ]\jloore, resides at this
address. Based on communications heard over the federal wire intercept in this case, agents
believe G.C. works with other individuals, namely J.F., to buy cocaine fi:om Moore and then
redistribute the cocaine to others. I believe that G.C. resides at Target Location O because G.C.
is a registered sex offender and has provided Target Location O as his address.^^
       76.     In an intercepted call between Moore and J.F. on December 4,2018, Moore said
that he was owed "72-50" and an additional "24-50." I understood this to mean $7,250, which is
the approximate price of a quarter kilogram ofcocaine, and an additional $2,450 for what I
beheve was previously honted narcotics. Moore said that he was owed this money because one
of J.F.'s couriers was previously "short" on paying Moore for the "last 9 pack" Moore had
provided. I believe that"9-pack" is street slang for 9 ounces, or a quarter jcilogram, ofcocaine.
Moore then said that even though he did not receive the full payment last time, he still gave J.F's



        G.C. has aprior federal felony conviction for violation of21 U.S.C. § 841. OnApril 13,
2012, he was sentenced to 60 months in federal prison and five years of supervised release. He
is currently on supervised release. J.F. has a February 1,2013 conviction for violation of 18
U.S.C. § 924(c),for which he served 60 months in federal prison. He too is currently on federal
supervised release.

                                                34
courier the "thing" because he already had it on him that day.^^ I understood this to mean that
though Moore was not paid in full the last time he met with J.F.'s courier^ he still provided the
quarter kilogram of cocaine to the courier because he already had it on his person. J.F. said his
"boy" would meet Moore that day and provide him with the money owed. J.F. said his"boy"
would be in a blue Prius or silver Mercedes. Agents observed G.C. meet with Moore that day.
When Q.C. arrived, he was driving a silver Mercedes. Prior to that meeting, Moore went to
Target Location F.
               15.     Target Location P

       77.     I believe this is a secondary address used by G.C. I believe,that G.C. also resides
at Target Location P because G.C. provided Target Location P as another one of his addresses
when he registered as a sex offender. Moreover, on December 21,2018, a surveillance unit
observed G.C. at Target Location P. Target Location P is also the listec. address on G.C's
DMV records. Based on my training and experience, I know that drug traffickers and
individuals engaged in criminal activity routinely use various locations as stash houses to
conceal their illegal items.

               16.     Target Location Q

        78.    I believe that another of Moore's customers,E.M.^^ resides at this address. In an
intercepted call on November 25,2018, in which Moore and E.M. arranged a meeting for the
following day, Moore referred to him by his first name. On November 26,2018,E.M. was
observed meeting with Moore. E.M. arrived in Target Vehicle 10. That vehicle is registered in
E.M.'s name at Target Location Q. Agents then followed E.M. back to Target Location Q.

        This is most likely a reference to a meeting between Moore and J.F.'s courier on
November 23,2018. Prior to that meeting, J.F. had said his courier had "72-50" on her and
would give it to Moore. Apparently, she did not provide him that entire amount.
        Based on my review of an Alameda County criminal records system, it appears that E.M.
has nine prior felony convictions for drug offenses, five of which were for violations of
California Health & Safety Code § 11351.5, possession ofcocaine base for sale. His drug
history stretches horn 1988 to his most recent conviction on July 10, 2015. All of his drug
convictions resulted in state prison sentences. According to that records system,E.M. has a
different address fiom Target Location Q.

                                                 35
The surveillance team positively identified E.M. fiom a booking photo. The GPS location data
for the phone E.M. used to talk to Moore during intercepted communications was fi:equently at
Target Location Q in the late night and early morning hours up until December 22,2018, when
the ping on that phone expired.
      79.     During the course ofthe wiretap, agents intercepted numerous calls between E.M.
and Moore that appear to be related to drugs. For example, on November 21,2018, Moore told
E.M.that he would not be able to see "him" until on or about November 24,2018. I understood
this to mean that Moore was telling E.M. that he would not see his (Moore's) source until the
following days. E.M. said he needed Moore to provide him with something a "little more solid,"
because "I've been having some serious complaints on that. ...In fact, the guy fiom Sacramento
didn't even take it." Moore asked if it was too "flaky" and E.M. replied,"too soft, too flaky, you
know." Based on my training and experience, I believe that Moore and E.M. were discussing
cocaine base. I know that cocaine base is typically hard, but depending on the quality ofthe
cocaine used to make it and how it is "cooked," it can become flaky and,thus, less desirable to
users and dealers. E.M. said that his guy in Sacramento had a "harder core crowd," but that he
really needed the guy. Moore said,"I need him too. If you need him,I need him." I believe this
was E.M.'s way of explaining why his customer in Sacramento might reject cocaine base tlmt
other dealers might accept-because the Sacramento dealer's customers were "hard core"
addicts who wouldn't accept it. I further believe that when E.M. said he really needed the
Sacramento guy, he meant that the Sacramento guy bought large quantities fiom E.M. and E.M.
needed that income source. I believe that Moore's response -that he therefore also needed the
Sacramento guy-reflected his understanding that he too stood to lose a large (or steady) source
ofincome if E.M.'s customer started getting his drugs from someone else.,
               17.    Target Location R

       80. ■ I believe that a woman,K.T.,resides at this address, and that she is associated
with Moore's nephew, J.F.(the same person referenced above), and acted has J.F.'s courier
while the nephew was in a halfway house and unable to make the meetings with Moore himself.

                                               36
Agents intercepted numerous phone calls between Moore and J.F., and Moore and K.T.,
discussing these meetings. For example, on November 15, 2018, Moore and K.T. spoke by
phone and arranged to meet. During that call, K.T. said that they(K.T. anji Moore)had been
                                  )                                      I
missing each other, but that she needed to give him the money. They ended up meeting on
November 16, 2018 in the parking lot ofthe Bank of America in Oakland. K.T. drove a car
registered to J.F. The surveillance team that observed the meeting identified K.T.from a DMV
photograph.

       '81.    On November 23,2018, J.F. and Moore spoke and J.F. said he would have "his
girl" meet with Moore the next day with the "little rent money"that Moore let her borrow the
previous week. J.F. said she had already made the rent money back. J.F. said that she would pay
Moore the "72-50" that she owed Moore. I believe this was a reference to $7,250. J.F. then
asked ifthey could do the same thing. I believe this meant that J.F. wanted Moore to provide
him and K.T. the same amount of drugs as before. I further believe that the $7,250 was money
for drugs because in calls between Moore and J.F., Moore said that K.T. was short on one ofthe
"9-paeks" that Moore gave her. I believe that "9-pack" is slang for nine ounces-a quarter
kilogram- of cocaine. I also know that $7,250 is approximately the price for a quarter kilogram
of cocaine.

       82.     The next day, J.F. called Moore and asked when Moore wanted to meet her. They
agreed to meet at noon. At about 9:54 a.m., Moore spoke with his suspected source (the man
who lives at Target Location J). The somce said he had the one that Moore likes. Moore said
he would call back because he needed to pick up a little money. At about 10:51, Moore
contacted K.T. and told her that he was not going^to make it to meet her at noon because he
(Moore) was not going to see "him" until 4 or 5. She agreed and told him that she had his
"stuff." Moore and J.F. spoke later and J.F. said that "she" was waiting for Moore in West
Oakland and that she had money for him. They agreed that she and Moore would meet the next
day, November 25. On November 25, Moore and J.F. spoke again. J.F. said,"Aye Unk, you
said you were going to meet her at 1:00 p.m." Moore responded,"No,they ain t call me yet,I m

                                               37
                           ■f—\




waiting on a call." J.F. asked why "she said Moore was going to meet her at 1:00 p.m. and
Moore said, "Oh yeah I did, I was just going to pick up the money. I ain't'got the thing yet." I
believe this series of calls over multiple days reflects Moore's efforts to collect money for drugs
he had fronted to J.F. before, but that Moore didn't want to pick up the money until he had more
drug to supply her.
        83.    On November 26, 2018, agents followed Moore when he went to meet his source.
After what agents believe was a meeting with the source, Moore went to Target Location I.
While traveling there, Moore and J.F. spoke. J.F. again said that his girlhiend had money for
Moore, and Moore said that he was about to get his hair cut and that the thing was already there.
        84.    I believe that K.T. resides at Target Location R because she is one of the
subscribers for the utilities at that address. Moreover, on several occasions, surveillance umts
have observed both vehicles that K.T. drove to meet Moore (both of which are registered to his
nephew, J.F.) parked outside Target Residence R.
                18.    Target Vehicle 1
        85.     This vehicle is registered to JAMES and/or Yolanda at 3677 Maybelle Ave. #3 in
Oakland, CA. This appears to be a typographical error in typing Yolanda's actual address, which
is 3667 Maybelle Ave., Target Location E. JAMES used this vehicle when selling guns or
drugs to CI-1 On eight occasions, including most recently, on October 11,2018, when he sold a
half-Jdlogram of powder cocaine to CI-1.
                19.     Target Vehicle 2

        86.     This vehicle is registered to Moore's wife at Target Location B. Agents have
observed Moore driving this vehicle on multiple occasions, including on May 2, 2018, when
agents followed Moore from the barber shop (Target Location I) to D.Di's apartment (Target
Location F), on October 11,2018, when I believe he supplied (through WALKER) the half-
kilogram of powder cocaine that JAMES sold to CI-1, and on November 28,2018, when agents
 saw him meet with the person I believe was his cocaine source.             i
///


                                                  38
               20.     Target Vehicle 3

        87.    This vehicle is pending registration. WALKER drove this vehicle on each ofthe
occasions described above, when I believe he delivered cocaine to JAMES,prior to JAMES

selling those drugs to CI-1.

               21.     Target Vehicle 4

        88.    This vehicle is registered to JAMES at Target Location A. JAMES drove this
car to the deal on June 18 and July 31, 2018, when he sold guns to CI-1.
               22.     Target Vehicle 5

       89.     This vehicle is registered to WALKER at Target Location G. WALKER drove
this vehicle on October 11, 2018, when he met with Moore at Target Location L,prior to the
half-kilogram cocaine deal between JAMES and CI-1.
               23.     Target Vehicles 6,7, 8, and 9

       90.     Target Vehicles 6 through 8 are registered to the same peifson. Target Vehicle
9 is registered to a different person. That registered owner of Target Vehicles 6 through 8
picked up Moore's suspected cocaine source in Target Vehicle 6 on November 28,2018 prior to
the meeting with Moore in which I believe Moore and the source exchanged drugs for money.
Though the suspected source left his home(Target Location J)in Target Vehicle 6, he arrived
to meet with Moore driving Target Vehicle 9. After the deal, the suspected source arrived back
at Target Location J in Target Vehicle 7. I know that drug traffickers often switch vehicles as
a part oftheh counter-surveillance techniques because it makes it more difficult for law
enforcement to follow their movements. I believe the suspected sources use of at least three
vehicles on November 28,2018, and the fact that two ofthem were registered to the same
person, is consistent with the meeting being a drug deal and also with the source's taking
precautions to avoid being identified and caught. In addition, agents have seen the suspected
source driving Target Vehicle 8 onmultiple occasions, most recently on December 3,2018. I
know that the use of multiple vehicles, and vehicles registered to other persons, is a common
technique that drug traffickers use to avoid detection. I also know that it is common for

                                                39
traffickers to store drugs in vehicles- especially vehicles registered in others' names-to avoid
being found with drugs in their own homes.
               24.     Target Vehicle 10

       91.     This vehicle is registered to E.M. at Target Location Q. EM.arrived at the
November 26,2018 meetiug with Moore in Target Vehicle 10.
               25.     Target Vehicle 11

       92.     I believe that RJVERA owns or has regular access to this vehicle. Agents have
seen him in it multiple times while he is on Makin Road, and he was in it when law enforcement
contacted him on December 12,2018, as described above.

       93.     Agents are presently unaware whether this vehicle is registered to someone and,if
so,to whom,because the vehicle has paper plates. Agents have not attempted to ascertain the
vehicle's VIN because doing so would require inspecting the YIN plate through the vehicle's
windshield, and this would be obvious to anyone in the area, including RIVERA or his girlhiend.
Doing so would therefore risk alerting RIVERA to the fact that he is the subject ofan ■
investigation. Agents will not attempt to search this vehicle unless, at the time they arrest
RIVERA and search his residence, they find keys that appear to belong to this vehicle.,
               26.     Target Vehicle 12

       94.     I believe that STERLINIE owns or controls access to this car, because agents have
observed STERLING occupying this vehicle on multiple occasions, and it is fi:equently parked
outside the building where it appears that STERLING resides.
       95.     Agents are presently unaware whether this vehicle is registered to someone and,if
so,to whom,because the vehicle has paper plates. Agents have not attempted to ascertain the
vehicle's VIM because doing so would require inspecting the VIN plate through the vehicle's
windshield, and this would be obvious to anyone in the area, including RIVERA or his girlfriend.
                                                                             I




Doing so would therefore risk alerting RIVERA to the fact that he is the subject ofan
investigation. Agents will not attempt to search this vehicle unless, at the rime they arrest
RIVERA and search his residence, they find keys that appear to belong to this vehicle.

                                                 40
                                                                        r^




       E.      KNOWLEDGE ABOUT DRUG AND GUN TRAFFICKERS GENERALLY
       96.     Based upon my training, experience, and consultation with .other law enforcement
officers, including officers involved in this investigation,I have learned thp following;
               a.      Persons who are involved in drug and gun trafficking often store drugs,
fireai-ms, ammunition, magazines, silencers, gun cases, and spare parts and accessories for guns
in their residences (including attached or unattached garages, storage sheds,back houses, and
other structures) and vehicles in order to have them close at hand both to protect the drugs and
themselves from others who may want to steal them, and also to be able to complete transactions
quickly and easily. They also often store this contraband in the homes and vehicles oftheir
trusted Mends and family members to avoid being caught with the contraband themselves, and
also to make it harder for law enforcement and rival traffickers to find;
               b.      Persons who traffic guns and drugs commonly keej)in their residences and
cars items which will tend to identify them and evince their control over those locations,
including utility bills, lease agreements, rent receipts, canceled mail envelopes and cards,
telephone bills, canceled checks, bank statements, savings account passbooks, deposit receipts,
passports, diaries, social security cards, drivers licenses, vehicle registration and title papers, land
titles, escrow papers,tax receipts, identification cards, photographs and keys. I know that these
items can be important to help establish access to or control over a location where contraband is
found, or where items like cell phones and other electronic devices are found;
                c.     Persons involved in gun and drug trafficking often maintain documents,
notes, files, calendars and records, relating to their illegal activities, including:"pay-owe" sheets;
lists of associates (including suppliers, customers, couriers, and other co-conspirators) and their
contact information; records indicating the types, price, quantity, dates and/or times when drugs
were sold or plan to be sold,including names, addresses, phone numbers,^d related calendaring
notations; financial records relating to the incoming and outgoing money associated with the
purchase or sale ofnarcotics; and documents showing domestic and international travel
associated with the transportation of narcotics, such as airline tickets, itineraries, passports, and

                                                  41
receipts showing travel such as airline receipts, car rental receipts, hotel receipts and fuel
receipts. Such records, which are frequently encoded in order to protect tliose involved in the
                                                                               I




distribution activities, will often be maintained on their persons or in their residences, stash
houses, businesses, and/or vehicles so that they are close at hand and readily available for the
purposes of ascertaining current balances. These records are often stored electronically within
the memory of computers, computer related storage devices (such as USB or "thumb" drives, CD
ROMs,diskettes, external hard drives, iPods and similar storage media)telephones, pagers,
and/or personal digital assistants such as Palm and Blackberry devices. I believe this is
particularly true from the many pictures displayed on the Target Subjects' Instagram accounts;
                  d.    Persons involved in drug trafficking often have equipment and materials
related to the processing, packaging, and distribution of drugs,including: |Scales and other
weighing devices; packaging items such as baggies, paper bags, plastic bags, plastic storage
containers, heat sealers and other packaging equipment; beakers, bowls and other glassware used
to cook powder cocaine and turn it into cocaine base; gloves, masks and other personal
protective equipment; diluents and other substances used to cut the drugs they sell, including
mannitol, mannite, lactose. Vitamin B12,and MSM;
                  e.    Persons involved in gun and drug trafficking often transport contraband in
their vehicles;

                  f.   Persons involved in drug trafficking often use the United States Postal
Service or commercial express mail delivery companies, such as FedEx or UPS,to ship drugs
and money to various points within the United States. They do so, at least: in part, due to the
convenience ofthe service and the availability ofrelated internet and phone tracking services,
speed of delivery, and to reduce their risk of arrest during the transportation of drugs horn one
place to another. These individuals frequently maintain records relating to their use ofthese
services, such as receipts, copies of airbills, and package tracking records accessed over the
internet, on then person, at their residences, in structures at cultivation sites, stash houses,
businesses, and/or in their vehicles, where they are available for reference;

                                                  42
                    g.   Persons involved in drug and gun trafficking maint^ items indicating
unexplained wealth or evidencing the proceeds derived firom illicit drug tr^icking,including
records concerning currency, precious metals, and/or jewelry valued in excess of$1,000,
                                                                             I



documentation relating to the purchase of real estate or motor vehicles; records evidencing the
establishment of shell corporations and/or business fronts; records, documents, or other evidence
relating to the existence of wire transfers, cashier's checks, and money orders, travelers checks,
bonds, stock certificates, passbooks, bank checks, bank deposit tickets, certificates of deposits,
income tax returns, and memoranda and other items evidencing the obtaining, secretmg,transfer,
concealment, and/or expenditure of money, money counting machines, money wrappers and
bags. These items are often kept in the traffickers' residences, stash houses, businesses, and/or
vehicles;

                    h.   Persons involved in gun and drug trafficking communicate with their
                                                                             I    ^           ^

associates, suppliers and customers using cell phones,smartphone apps, and online messagmg
functions through websites like Facebook and Instagram. They uses these'methods to arrange
              ,/'                                                            i
the sales of guns and drugs, set quantities and prices, meeting places. I know that cell phones
maintain records ofthese communications in the form of call logs and stored messages and
voicemails. Cell phones also store information about the locations the phone has visited, and
that can be useful in establishing that a meeting referenced in an electronic communication took
place as described;
                    i.   Persons involved in drug and gun trafficking hequently take trophy photos
and videos ofthe guns, drugs and money they have, and these photos and videos are often found
on their cell phones and other electronic devices;
                j.       Drug traffickers attempt to mask the distinct odors ofparticular drugs
through the use ofheat sealing and/or canning devices and/or aromatic substances such as
laundry soap, dryer sheets, air fresheners, or axle grease.
HI

HI


                                                  43
V.     CONCLUSION

       97.     Based on my txaining and experience, my participation in this investigation, it is
my opinion that there is probable cause to believe that the Target Subjects have violated the
statutes listed above and that the Target Locations and Target Vehicles will contain evidence
ofthese violations. Therefore, I request that the Court issue complaints against the Target
Subjects for the violations listed above, and warrants authorizing agents to search the Target
Locations and the Target Vehicles, for the items listed in Attachment B,and according to the
protocol in Attachment C.


VI.    REQUEST TO SEAL SEARCH WARRANT
       98.     I believe that, should the contents ofthis warrant and affidavit be made public, it
would jeopardize this continuing investigation and any personnel assigned to, involved in or
cooperating with this investigation. I also know, based upon my training mid experience,that if
the subject ofthis investigation or his associates were notified that a criniinal investigation
exists, they would have the opportunity to destroy evidence, notify co-conspirators,,or flee from
prosecution, and/or attempt to locate and harm informants. For the foregoing reasons,and
because this is an ongoing investigation, I request that the complaints, warrants and the
supporting materials be sealed until further order ofthe court, except that the Court order the
Clerk ofthe Court to make copies available to representatives ofthe U.S. Attorney's Office, the




                                                44
Bureau of Alcohol, Tobacco, Firearms and Explosives, and the Drug Enforcement
                                                                          I

Administration for use in this case.



I declare under penalty of perjury that the above is true and correct to the best of my knowledge.



ATF Speeial Agent Whitney Hameth



Subscribed and swom to before me this 9th day of January, 2019 in Oakland, California



4oN.foWDIS A. WESTMORE
United States Magistrate Judge




                                             45
